     Joseph H. Harrington
 1
     United States Attorney
 2   Todd M. Swensen
     Assistant United States Attorney                                    FILED IN THE
 3                                                                   U.S. DISTRICT COURT
     Cassandra A. Hughes                                       EASTERN DISTRICT OF WASHINGTON

 4   Law Clerk
     United States Attorney’s Office                            Jun 17, 2021
 5
     Eastern District of Washington                                 SEAN F. MCAVOY, CLERK


 6   Post Office Box 1494
     Spokane, WA 99210-1494
 7
     Telephone: (509) 353-2767
 8
 9
                         UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF WASHINGTON
11
12   UNITED STATES OF AMERICA,                    Case No.: 1:20-po-08117-MKD-1
13                           Plaintiff,           ORDER APPROVING
                                                  UNSUPERVISED PRETRIAL
14                v.                              DIVERSION AGREEMENT AND
                                                  CONTINUING THE CASE
15   TOBY K. BAILEY,
16                           Defendant.
17
18         The Court, having read and considered the parties’ Unsupervised Pretrial
19 Diversion Agreement (the “Agreement”), and being fully advised of the facts and
20 circumstances of this case, makes the following findings of fact:
21         1.    Defendant has agreed to comply with the terms and conditions of the
22 Agreement.
23         2.    Defendant has acknowledged that the facts as set forth in the Factual
24 Basis of the Agreement constitute a sufficient factual basis to support judicial findings
25 of guilt on the charged violations, without further factual inquiry.
26        3.     Defendant’s statements have been made knowingly and voluntarily.
27
28
     Order Approving Unsupervised Pretrial Diversion Agreement - 1
           4.     Defendant has knowingly and intelligently waived the constitutional and
 1
     statutory rights set forth in the Agreement.
 2
 3
     THEREFORE, GOOD CAUSE HAVING BEEN SHOWN, THE COURT ORDERS
 4
     THE FOLLOWING:
 5
           1.     The Court ACCEPTS and APPROVES the Agreement without making
 6
     any conclusions regarding the Factual Basis at this time. The Agreement will be
 7
 8 entered on the Court’s docket as of the date of this Order.
 9       2.     The Court ACCEPTS and APPROVES Defendant engaging in

10 unsupervised pretrial diversion from the date of entry of this Order for twelve months,
11 pursuant to the terms of the Agreement.
12         3.     Defendant shall comply with all the terms and conditions set forth in the

13 Agreement.
14      4.    If, within twelve months of the entry of the Agreement onto the Court’s

15 docket, the Court finds that Defendant has violated any term of this Agreement, the
16 Court may revoke this Order, enter judgment, and proceed to sentencing on the
17 underlying offense charged in the Violation Notice without any further factual inquiry
18 into the offense.
19         5.     All hearings in this case are continued to June 16, 2022. If Defendant

20 complies with the terms of the Agreement, the Court will entertain an unopposed
21 motion to dismiss the case with prejudice, after that date, without a hearing. If the
22 United States makes an allegation that Defendant has failed to comply with the terms
23 of the Agreement prior to that date, the Court will conduct a hearing on the alleged
24 violation of the Agreement, at the Court’s convenience.
25
26 s/Mary K. Dimke                                      June 17, 2021
   Hon. Mary K. Dimke                                   Date
27 United States Magistrate Judge
28
     Order Approving Unsupervised Pretrial Diversion Agreement - 2
